Judgment, Supreme Court, Bronx County, entered March 4, 1975, after trial to a jury, unanimously reversed, on the law, and a new trial directed with $60 costs and disbursements of this appeal to abide the event. Plaintiff-respondent tenant fell on ice on the premises of defendant-appellant landlord. There was evidence that, immediately before and at the time of the occurrence, there was ongoing precipitation at a freezing temperature, and the jury could have so found. In the circumstances, it was error for the trial court to refuse to charge the jury in respect of the nature of defendant’s duty to clear away accumulations on the walk during progress of the storm. (See Bressler v Rule Realty Co., 219 App Div 529.) The jury could easily have been confused by lack of instruction on this point, and a new trial is indicated. Concur — Stevens, P. J., Markewich, Tilzer, Lane and Nunez, JJ.